Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-01015-RBJ

 AARON, BELL INTERNATIONAL, INC., a Colorado corporation,

      Plaintiff,

 v.

 JOHN ROWELL, an individual,

      Defendant.


           DEFENDANT AND COUNTERCLAIM PLAINTIFF JOHN ROWELL’S
                     MOTION FOR SUMMARY JUDGMENT


         Pursuant to Federal Rule of Civil Procedure 56, Defendant and Counterclaim Plaintiff

John Rowell (“Mr. Rowell”) respectfully moves this Court to enter judgment in his favor on all

claims made against him by Plaintiff Aaron, Bell International, Inc. (“ABI”).

         This lawsuit is based not at all in fact, but is driven entirely by conjecture and ABI

President Ralph Bellizzi’s personal animosity toward Mr. Rowell, ABI’s former Chief Operating

Officer. The gist of this case is that ABI claims that Mr. Rowell tried to take one of its

investment banking clients, Skilcraft LLC (“Skilcraft”), for his own. But the unrebutted facts—

including Skilcraft’s documents and testimony—demonstrate that Skilcraft had decided to stop

working with ABI for its own reasons, had no intention of seeking to work with Mr. Rowell after

he left ABI, and, indeed, no longer planned to try to sell the business at all. Likewise, ABI’s

claim that Mr. Rowell disparaged ABI to Skilcraft is contradicted by Skilcraft’s testimony and

documents. ABI’s claims are specious and should be dismissed.
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 2 of 20




                                       INTRODUCTION

       Although Mr. Bellizzi had recruited Mr. Rowell to join ABI, not long after Mr. Rowell

started work there, Mr. Bellizzi became belligerent and hostile, repeatedly berating and

degrading Mr. Rowell.1 Eventually, Mr. Bellizzi’s verbal abuse became so severe that Mr.

Rowell concluded he had to leave ABI.

       About a month after his departure, Mr. Rowell received a letter from ABI informing him

that he had been terminated for cause for allegedly trying to usurp one of ABI’s former clients,

Skilcraft, and for allegedly disparaging ABI to Skilcraft.

       Even though Mr. Rowell assured ABI that none of the allegations were true and even

though the most modest amount of research would have revealed that to be the case, ABI did not

relent and two months later proceeded to file suit against Mr. Rowell, repeating its allegations

that Mr. Rowell had attempted to usurp the Skilcraft deal and had disparaged ABI to Skilcraft. It

also asserted that Mr. Rowell failed to immediately return all ABI materials in his possession

after his termination from ABI.

       After filing the case, ABI made virtually no effort to advance the lawsuit and took every

opportunity to stall (for instance, failing to produce even a single document for months, despite

Mr. Rowell’s repeated requests). The reason for ABI’s lassitude is clear—it recognizes that its

case is utterly meritless. Nevertheless, Mr. Rowell has undertaken discovery, which has

unequivocally established the failure of ABI’s case.



1
  Mr. Bellizzi’s behavior around this time was so egregious that it caused at least two other
former employees to sue him: see James v. Aaron, Bell Int’l, Inc., et al., 2017-CV-34323
(Denver Dist. Ct.) and Dipaola v. Aaron, Bell Int’l Inc., et al., 2017-CV-31664 (Denver Dist.
Ct.). See Muragara v. Moneygram Payment Sys. Int’l, No. 15-CV-00939-MEH, 2016 WL 30647,
at *1 (D. Colo. Jan. 4, 2016) (court may take judicial notice of other lawsuits); In re
Interrogatory Propounded by Governor Roy Romer on House Bill 91S-1005, 814 P.2d 875, 880
(Colo. 1991) (court may take judicial notice of matters of public record).
                                                 2
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 3 of 20




       Indeed, documents requested by Mr. Rowell from Skilcraft prove beyond a doubt that

Mr. Rowell in no way attempted to usurp the Skilcraft deal. Similarly, Skilcraft’s 30(b)(6)

deponent confirmed that Mr. Rowell never, ever made any derogatory, disparaging, or false

comment about ABI to Skilcraft. Finally, ABI’s own interrogatory answers foreclose its claim

regarding Mr. Rowell’s supposed failure to immediately turn over ABI’s property after his

termination, by confirming that he did, in fact, return all ABI’s materials within a month after his

termination and, further, by conceding that ABI has not actually suffered any damages as a result

of this supposed breach.

       In short, discovery has not borne out a single cause of action alleged in ABI’s complaint.

Instead, it has only revealed ABI’s true motive in filing this lawsuit: to harass and burden Mr.

Rowell.

                   STATEMENT OF UNDISPUTED MATERIAL FACTS

       1.      ABI is a Colorado Corporation that offers investment banking consultation

services. Compl. ¶ 1.

       2.      Mr. Rowell joined ABI on or around January 4, 2016, ECF No. 13 at 1, serving as

the company’s Executive Vice President and Chief Operating Officer. Compl. ¶ 2.

       3.      After a short time at ABI, Mr. Bellizzi’s behavior became so abusive and hostile

that Mr. Rowell concluded that he could no longer tolerate working with Mr. Bellizzi, so in

September 2017, Mr. Rowell executed a “Transition Employment Agreement and Release of All

Claims” (the “Transition Agreement”), in which he agreed that he would transition out of the

company after he completed his four pending transactions. See ECF No. 13 at 2-3.

       4.      The fourth and final deal that Mr. Rowell was to close was the sale of Skilcraft.

Mr. Rowell worked diligently and expertly and was successful in generating significant interest



                                                 3
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 4 of 20




in the company, resulting in multiple indication of interest letters and even two purchase offers.

See Skilcraft LLC 30(b)(6) Dep. (“Skilcraft Dep.”) 48:19-52:8 (describing interest in sale

generated), 41:18-21 (testifying regarding Mr. Rowell’s efforts to create a transaction for

Skilcraft), Jan. 11, 2019 (Herzig Decl. Ex. A). However, although the offers were attractive, they

were lower than Skilcraft desired. See id. at 52:24-53:3.

       5.      At that point, Skilcraft concluded that it had exhausted all its options and

determined that it was no longer interested in trying to sell the company, so it terminated its

agreement with ABI on December 5, 2017. See id. at 31:17-23, 57:14-18, 58:12-15, Ex. 11.

       6.      Even though ABI was no longer representing Skilcraft, the agreement between the

two companies provided that, if Skilcraft sold its business within the subsequent eighteen

months, ABI would still receive all its fees due under the agreement. Id. at 38:8-24, 40:9-13.

       7.      Skilcraft has not made any attempt to sell its company since that time. See id. at

31:3-10, 39:23-40:1, 58:12-15. Mr. Rowell has not contacted Skilcraft about doing business or

attempted to work with Skilcraft in any way since Skilcraft terminated its business with ABI. Id.

at 40:2-8.

       8.      On January 10, 2018, ABI blindsided Mr. Rowell by sending him a letter

inexplicably terminating him for cause (the “January 10 Letter”). See Ltr. from D. Kitson to J.

Rowell, Jan. 10, 2018 (Herzig Decl. Ex. B).

       9.      The letter asserted that Mr. Rowell had “intentionally subverted and attempted to

divert the transaction that ABI carefully developed with Skilcraft” and had “openly disparaged

and defamed ABI.” Id. at RW000030995. It also demanded that Mr. Rowell return all

information belonging to ABI and instructed Mr. Rowell to contact ABI’s attorneys on or before

January 12, 2018 to discuss the forensic imaging of his electronic devices. Id.



                                                 4
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 5 of 20




       10.     On January 12, 2018, Mr. Rowell communicated with attorneys representing ABI

and indicated that he would return the materials. See ABI Resp. to Rowell Interrog. No. 3

(Herzig Decl. Ex. C). The two parties coordinated to select a forensic vendor, which extracted

ABI’s information from Mr. Rowell’s phone and laptop. Id. ABI admits that the removal of this

information was completed on February 2, 2018. Id.

       11.     At the same time, Mr. Rowell attempted to sort out what basis ABI could possibly

have for the claims made in its January 10 Letter. In subsequent conversations, ABI informed

Mr. Rowell that it had “intercepted” a January 2, 2018 email2 purportedly sent to him from

someone named Patrick Vaughan at a company called First Line Advisors LLC (“First Line”)

with a subject reading: “Skilcraft.” See ABI (Rowell) 0917 (Herzig Decl. Ex. D). The email

stated “[t]hank you for taking the time to speak with me today re: Skilcraft. As a follow-up, I’d

like to discuss potential next steps tomorrow with you and my colleague, Alison Kennedy.” Id.

The email also states: “please reply to this email to confirm you received this.” Id.

       12.     Mr. Rowell did not reply confirming receipt and has no recollection of this email

or of any conversation with Mr. Vaughan, his colleague, Ms. Kennedy, or with anyone at First

Line. See Rowell Resp. to ABI Request for Admission No. 7 (Herzig Decl. Ex. E). There is no

evidence that ABI ever attempted to verify with First Line that any such discussion had actually

taken place or the nature of the conversation.

       13.     Instead, despite the fact that Mr. Rowell had no knowledge of First Line and no

recollection of any conversation with anyone at that company, and even though Mr. Rowell had




2
 The document produced by ABI shows a “to” address of jrowell@aaron*bell.com; however,
Mr. Rowell’s email address was jrowell@aaron-bell.com. ABI has failed to produce any
metadata for any of the documents produced, including this one, so it is impossible to verify the
sender or recipient of this alleged communication or the date it was supposedly sent.
                                                 5
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 6 of 20




complied in turning over ABI materials, ABI nevertheless filed suit against Mr. Rowell on

March 30, 2018.

       14.     The Complaint asserts that Mr. Rowell breached the Transition Agreement in

three ways: First, by supposedly attempting to divert or usurp the Skilcraft deal from ABI and

failing to keep the existence of the deal confidential. See Compl. ¶ 25. Second, by allegedly

disparaging ABI to Skilcraft. See id. ¶ 26. Third, by purportedly failing to return all his ABI

materials “immediately” upon termination. See id. ¶ 27. It also averred a variety of other causes

of action premised on these same allegations.

       15.     Knowing that these claims were unfounded, Mr. Rowell proceeded to subpoena

Skilcraft’s documents. Among Skilcraft’s production was a January 4, 2018 email (the “January

4 Email”) sent from Patrick Vaughan of First Line to John Zurborg, Skilcraft’s CEO, which

makes abundantly clear that Mr. Rowell made no effort to usurp the Skilcraft deal. See Skilcraft

Dep. Ex. 7 (Herzig Decl. Ex. A). This email reads:

       We have a client who has an interest in your fabrication division. Upon some
       hunting, we learned that you are being represented by John Rowell, and therefore
       reached out to him. My colleague made a couple of attempts, leaving multiple
       voicemail messages. No response. I also called John, and finally was able to reach
       him. He informed me that you may be “close” to finishing the transaction, therefore
       I asked for clarity if he wanted to speak further or if the deal was done. He said he
       would contact me the next morning but I never heard from him. Based on the
       transaction being close to the finish line, I tried calling him multiple times. After
       my last attempt, he sent me a text to leave him alone. Based on this, I decided I
       would reach out to you directly to see if you are interested in a potential investment
       in/buyout of your fabrication division.

Id.

       16.     Mr. Rowell also deposed Mr. Zurborg as Skilcraft’s 30(b)(6) representative. Mr.

Zurborg’s testimony further proves that ABI’s complaint is baseless. He testified that:




                                                 6
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 7 of 20




          a. Mr. Rowell never attempted to subvert, divert, or usurp the transaction that ABI

              developed with Skilcraft. Id. at 22:4-21, 34:3-9. Mr. Rowell has never attempted

              to orchestrate Skilcraft’s sale through any other investment bank besides ABI. Id.

              at 24:6-9. Mr. Rowell never indicated that he had a relationship with First Line or

              worked for or with that company. Id. at 32:11-19.

          b. Mr. Rowell never interfered with ABI’s contractual or prospective business

              relationship with Skilcraft. Id. at 24:10-20.

          c. Mr. Rowell never made disparaging or false comments about ABI. Id. at 22:22-

              23:16; 24:21-25:19.

          d. Skilcraft terminated its relationship with ABI and stopped trying to market its

              company because it “felt the [sales] process did not reveal an offer that met [its]

              expectations . . . [and] felt that [it] had exhausted the opportunities that [it was]

              presented through that process and [it] needed to get back to focusing on the

              business.” Id. at 31:17-23. The only reason that it did not pursue one of the offers

              secured by ABI was because it did not get the valuation for which it had hoped.

              Id. at 66:4-9.

          e. Since Skilcraft terminated its relationship with ABI, it has made no additional

              efforts to sell the company. Id. at 39:17-40:1.

          f. As far as Skilcraft is concerned, nothing in the complaint “with regard to Mr.

              Rowell and diverting business from ABI” is true. Id. at 61:7-13.

                           SUMMARY JUDGMENT STANDARD

       On a motion for summary judgment, the moving party must demonstrate the absence of a

dispute over any material fact. Fed. R. Civ. P. 65; Am. Movie Classics v. Rainbow Media



                                                 7
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 8 of 20




Holdings, 508 F. App’x 826, 829 (10th Cir. 2013). “A genuine issue of material fact cannot be

established simply by allegations in pleadings or argument; rather, the opposing party must set

forth specific facts by affidavit or otherwise showing that there is a genuine issue for trial.”

People ex rel. A.C., 170 P.3d 844, 846 (Colo. App. 2007). “[I]f the evidence presented in

opposition to summary judgment is so incredible that it could not be accepted as true by a

reasonable jury, it cannot serve to create a ‘genuine’ issue, or dispute, of fact.” Andersen v.

Lindenbaum, 160 P.3d 237, 239-40 (Colo. 2007), as modified on denial of reh’g (June 11, 2007).

       “When a nonmoving party has the burden of persuasion at trial, a moving party’s initial

burden of production may be satisfied by demonstrating an absence in the record of any material

facts in dispute or an absence of any evidence supporting the nonmoving party’s case.” Aller v.

Law Office of Carole C. Schriefer, P.C., 140 P.3d 23, 25 (Colo. App. 2005). “If the non-moving

party cannot produce enough evidence to establish a triable issue, then the moving party is

entitled to summary judgment as a matter of law.” Gibbons v. Ludlow, 2013 CO 49, ¶ 11, 304

P.3d 239, 244” Id.

                                           ARGUMENT

          I.   There Is No Evidence Mr. Rowell Breached the Transition Agreement (First
               Claim)

       To recover for breach of contract, ABI must prove: (1) the existence of a contract; (2)

that ABI performed under the contract; (3) that Mr. Rowell failed to perform under the contract;

and (4) resulting damages. Long v. Cordain, 2014 COA 177, ¶ 19, 343 P.3d 1061, 1067 (Colo.

App. 2014). In its Complaint, ABI asserts that Mr. Rowell allegedly breached his Transition

Agreement in three respects: first, by usurping the Skilcraft deal from ABI and failing to

maintain the confidentiality of the very existence of the deal; second, by failing to immediately




                                                  8
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 9 of 20




return ABI’s materials in his possession, and third, by disparaging ABI. ABI cannot make out a

breach of contract claim with respect to any of these claims.3

                   A. Mr. Rowell Did Not Attempt to Usurp the Skilcraft Deal or Fail to
                      Maintain the Confidentiality of the Deal

       At no time, and in no way, did Mr. Rowell attempt to usurp the Skilcraft deal by

arranging for the sale of the company through First Line. The record evidence establishes this

point unequivocally. For instance, in the January 4 Email from First Line to Mr. Zurborg, Patrick

Vaughan explicitly states that they tried repeatedly to get Mr. Rowell to engage with them

regarding the Skilcraft sale, but that Mr. Rowell told them to “leave him alone.” See Skilcraft

Dep. Ex. 7 (Herzig Decl. Ex. A). Nothing could be more inconsistent with an effort by Mr.

Rowell to divert the Skilcraft transaction to First Line for his own gain.

       Mr. Zurborg’s deposition further establishes that Mr. Rowell never attempted to subvert

the Skilcraft deal. Indeed, Mr. Zurborg expressly and specifically testified that Mr. Rowell had

never attempted to usurp the Skilcraft transaction from ABI. Id. at 22:4-21. In fact, Mr. Rowell

never even mentioned First Line to Skilcraft, much less indicated to Mr. Zurborg that Skilcraft

should terminate its relationship with ABI and sell its company through First Line.4 Id. at 32:11-

18. Indeed, since Skilcraft terminated its relationship with ABI in December 2017, Mr. Rowell

has not tried to work with Skilcraft in any way. Id. at 40:5-8.




3
  ABI has also failed to perform under the Transition Agreement; however, it is unnecessary to
address this particular deficiency here, given ABI’s obvious failure to establish Mr. Rowell’s
breach or its damages.
4
  Moreover, ABI’s theories about Mr. Rowell’s efforts to scuttle the deal do not even make
logical sense. Pursuant to Skilcraft’s engagement agreement with ABI, even if Mr. Rowell and
First Line somehow managed to conspire to sell off Skilcraft, Skilcraft would still have to pay
ABI its fee, Skilcraft Dep. 38:8-24, 40:9-13 (Herzig Decl. Ex. A), meaning it would make no
financial sense for Skilcraft to sell through a competing bank.
                                                 9
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 10 of 20




         Nor did Mr. Rowell fail to maintain the confidentiality of the existence of the Skilcraft

 deal. The January 4 email from Mr. Vaughan makes perfectly clear that First Line learned about

 the deal on its own and only after learning of the deal did it try to contact Mr. Rowell. See, e.g.,

 id. Ex. 7 (“Upon some hunting, we learned that you are being represented by John Rowell … ”).

        In addition to the fact that there is no truth to either allegation, ABI also cannot prove that

 either supposed breach caused it any harm. When asked to itemize its damages, ABI identified

 only the costs incurred to set up the Skilcraft deal and the fee it would have earned had the deal

 gone through. See ABI Resp. to Rowell Interrog. No. 19 (Herzig Decl. Ex. C). However, all of

 these costs were incurred by December 2017, when Skilcraft terminated ABI and decided to

 withdraw its company from sale. Thus, these damages necessarily could not have been caused by

 Mr. Rowell’s supposed attempt to usurp the deal or disclosure of confidential information, which

 ABI does not allege occurred until early January 2018. See ABI Resp. to Rowell Interrog. No. 2.

 Mr. Zurborg’s testimony reaffirms this point, as he testified that the only reason Skilcraft stopped

 the sale was because they no longer wanted to sell the company; it had nothing to do with Mr.

 Rowell’s alleged efforts to lure them away from ABI. Skilcraft Dep. 66:4-9 (“Q: . . . [T]he only

 reason Skilcraft didn’t pursue one of the transactions that ABI brought to it was that you did not

 get the value that you were looking for out of those offers; is that correct? A: That is correct.”)

 (Herzig Decl. Ex. A). Thus, any fee ABI lost out on was attributable only to its failure to secure

 an adequate offer, not Mr. Rowell’s supposed breaches.

                    B. Mr. Rowell Did Not Disparage ABI

        ABI’s claim that Mr. Rowell disparaged the company is repudiated absolutely by the

 record. Although ABI claimed in its responses to Mr. Rowell’s interrogatories that Mr. Rowell

 made disparaging remarks about ABI to Mr. Zurborg, Mr. Zurborg himself stated the exact



                                                  10
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 11 of 20




 opposite during his deposition. He testified repeatedly and unequivocally that Mr. Rowell never

 made a false statement about ABI, never made a derogatory statement about ABI, and never

 made a disparaging statement about ABI. Id. at 22:22-23:15, 24:21-25:14. His testimony could

 not be clearer. There is not a single piece of evidence in the record to support ABI’s allegations

 to the contrary.

        Furthermore, even if there were not irrefutable evidence that Mr. Rowell never made

 these disparaging remarks, ABI would still lose because it cannot show that the damages it

 alleges were caused by these statements. Every damage ABI asserts derives from Skilcraft’s

 termination of the investment banking engagement prior to the sale of the company. See ABI

 Resp. to Rowell Interrog. No. 19 (Herzig Decl. Ex. C). However, Skilcraft specifically stated that

 the only reason it stopped the sale process and terminated ABI was because the sale process “did

 not reveal an offer that met [its] expectations”—not because of anything Mr. Rowell supposedly

 said. See Skilcraft Dep. 66:4-9 (Herzig Decl. Ex. A). Thus, Skilcraft’s termination of its

 agreement is entirely unconnected to any supposed derogatory remark by Mr. Rowell and

 consequently, there likewise cannot be any causal connection between any damage resulting

 from Skilcraft’s termination of its agreement and Mr. Rowell’s alleged statements.

                    C. Mr. Rowell Did Not Fail to Turn Over ABI’s Information Immediately
                       Upon Notice that ABI Was Terminating the Transition Agreement

        ABI’s own interrogatory answers foreclose its final breach of contract argument, which

 alleges that Mr. Rowell is liable for breaching the Transition Agreement for failing to

 immediately turn over ABI’s information upon his termination. The January 10 Letter directed

 Mr. Rowell to contact ABI on or before January 12 to discuss imaging of his devices and

 directed him to immediately return his ABI material. He did both. Indeed, ABI concedes in its

 interrogatory responses that Mr. Rowell contacted it on January 12 and agreed to an information

                                                 11
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 12 of 20




 exchange, that Mr. Rowell did return ABI’s materials, and that its collection of this information

 was completed on February 2, 2018—less than a month after it terminated Mr. Rowell. ABI

 Resp. to Rowell Interrog. No. 3 (Herzig Decl. Ex. C).5 In short, it is clear that Mr. Rowell

 worked diligently and in good faith to return all ABI’s materials in a timely fashion.

        Moreover, ABI has not even alleged that it suffered any damages as a result of Mr.

 Rowell’s supposed failure to turn over all his materials immediately. As noted above, in response

 to Mr. Rowell’s interrogatory on its damages, ABI identified damages arising from the

 “estimated fee for the lost Skilcraft transaction, coupled with the cost of the man-hours for lead

 development, preparation of presentation materials, preparing the data room, contacting and

 managing potential buyers, and paying Defendant Rowell’s portion of the progress payments.”

 ABI Resp. to Rowell Interrog. No. 19. Absolutely none of these alleged damages have anything

 to do with Mr. Rowell’s supposed failure to immediately turn over all ABI’s documents. Indeed,

 they were all incurred by December 2017 when Skilcraft terminated its agreement without

 making a sale, and therefore arose prior to ABI even sending the January 10, 2018 Letter,

 demanding return of its materials.

          II.   There Is No Evidence Mr. Rowell Is Liable for Misappropriation of Trade
                Secrets (Second Claim)

        In order to state a claim for misappropriation of trade secrets, ABI must allege facts

 supporting the following elements: (1) plaintiff possessed a valid trade secret; (2) the trade secret

 was disclosed or used without consent; and (3) the defendant knew, or should have known, that




 5
  In this interrogatory answer, ABI asserts that it had “no choice but to file suit” because Mr.
 Rowell supposedly “went silent” for two weeks sometime after January 12. This assertion is
 completely apocryphal. ABI filed this lawsuit on March 30—weeks after Mr. Rowell ended his
 supposed “silence” and also after ABI admits that Mr. Rowell had completed turning over his
 ABI information.
                                                  12
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 13 of 20




 the trade secret was acquired by improper means. RE/MAX, LLC v. Quicken Loans Inc., 295 F.

 Supp. 3d 1163 (D. Colo. 2018). ABI has not come close to making this showing.

         ABI cannot even satisfy the first element. “A party alleging misappropriation of a trade

 secret must produce evidence ‘of the specific types of confidential information . . . with

 sufficient particularity to identify the existence of its claimed trade secrets.’” Int’l Acad. of Bus.

 & Fin. Mgmt., Ltd. v. Mentz, No. 12-CV-00463-CMA-BNB, 2013 WL 212640, at *9 (D. Colo.

 Jan. 18, 2013) (quoting Saturn Sys., Inc. v. Militare, 252 P.2d 516, 522 (Colo. App. 2011)).

         In response to Mr. Rowell’s interrogatory requesting ABI to “[i]dentify, with

 particularity, each and every ABI trade secret, as described in paragraph 30 of the Complaint,

 that you alleged Mr. Rowell misappropriated, threatened to misappropriate, or will continue to

 misappropriate,” ABI responded: “Rowell misappropriated confidential trade-secret information

 related to ABI’s client Skilcraft.”6 ABI Resp. to Rowell Interrog. No. 6 (Herzig Decl. Ex. C).

 This completely nonspecific and conclusory statement is not even sufficient to put Mr. Rowell

 on notice of what information he is alleged to have misappropriated, must less establish that ABI

 possessed a valid trade secret. See id.; see also, e.g., Animal Care Sys., Inc. v. Hydropac/Lab

 Prod., Inc., No. 13-CV-00143-MSK-BNB, 2015 WL 1469513, at *5 (D. Colo. Mar. 26, 2015)

 (noting that plaintiff must allege with “sufficient particularity” the information allegedly

 misappropriated in order for opponent to prepare defense); see also Trandes Corp. v. Guy F.

 Atkinson Co., 996 F.2d 655, 661 (4th Cir. 1993) (explaining that although it was not necessary




 6
   ABI also added that “[u]nder Rule 33(d) of the Federal Rules of Civil Procedure, ABI states
 that it will produce its business records containing the trade-secret information at issue.” ABI
 Resp. to Interrog. No. 6. ABI has not produced any such documents.
                                                   13
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 14 of 20




 for the plaintiff to disclose “all of the details of its trade secrets, it had to do more than merely

 allege that it had a ‘secret’”).

         Moreover, as to the second element, when asked to “[i]dentify each and every instance in

 which Mr. Rowell misappropriated, or threatened to misappropriate, any ABI trade secret,” ABI

 responded only that “Rowell misappropriated confidential trade-secret information related to

 ABI’s client Skilcraft as further articulated in the complaint and interrogatory answers.” ABI

 Resp. to Rowell Interrog. No. 7. Again, this utterly banal assertion is not sufficient to even meet

 the pleading standard, much less establish a genuine issue of material fact with respect to Mr.

 Rowell’s supposed disclosure or use of any asserted trade secret. See Animal Care, 2015 WL

 1469513, at *5 (noting that “the circumstances of the misappropriation” must be pled with

 specificity); see also Ciena Commc’ns, Inc. v. Nachazel, No. 09-CV-02845-MSK-MJW, 2010

 WL 3489915, at *4 (D. Colo. Aug. 31, 2010) (conclusory allegations concerning alleged use of

 trade secret information were insufficient to state a claim for misappropriation of a trade secret).

         Even doing ABI’s work for it and assuming that its Complaint intended to assert,

 however obliquely, that Mr. Rowell is liable for misappropriation of trade secrets for disclosing

 the existence of the Skilcraft deal, ABI’s claim still fails. Though something this general could

 hardly be considered a trade secret, even if it were, Mr. Rowell did not disclose this information

 to First Line. Mr. Vaughan’s email of January 4 makes clear that he had learned about the deal

 prior to his alleged communication with Mr. Rowell. See Skilcraft Dep. Ex. 7 (Herzig Decl. Ex.

 A).

         III.    There Is No Evidence that Mr. Rowell Disparaged ABI (Third Claim)

         Plaintiff must allege six elements to state a claim for commercial disparagement: “(1) a

 false statement; (2) published to a third party; (3) derogatory to the plaintiff’s business in



                                                    14
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 15 of 20




 general, to the title to his property, or its quality; (4) through which the defendant intended to

 cause harm to the plaintiff’s pecuniary interest, or either recognized or should have recognized

 that it was likely to do so; (5) with malice; (6) thus, causing special damages.” TMJ Implants,

 Inc. v. Aetna, Inc., 498 F.3d 1175, 1200 (10th Cir. 2007). ABI does not come close.

        As noted above, Mr. Zurborg, to whom ABI alleges Mr. Rowell made derogatory and

 disparaging statements about the company, unequivocally denies that any such statements were

 made. See supra. Indeed, there is not a single piece of documentary evidence supporting these

 allegations. Nor can ABI demonstrate special damages because all of its alleged damages result

 from Skilcraft’s termination of the sale, which Mr. Zurborg explained resulted entirely from a

 business decision not to pursue a buyout, not because of any supposedly derogatory statement by

 Mr. Rowell.7 See id.

         IV.    There Is No Evidence of a Breach of Duty of Loyalty (Fourth Claim)

        “[A]n agent is subject to a duty to his principal to act solely for the benefit of the

 principal in all matters connected with his agency,” and therefore, “[i]t follows that an agent has

 a corresponding duty not to compete with the principal concerning the subject matter of his

 agency.” Walshe v. Zabors, 178 F. Supp. 3d 1071, 1095 (D. Colo. 2016) (quoting Lucht’s

 Concrete Pumping, Inc. v. Horner, 224 P.3d 355, 360 (Colo. App. 2009) (internal citations

 omitted) (internal quotation marks omitted)).

        In response to Mr. Rowell’s interrogatory asking ABI to “[i]dentify each and every

 instance in which Mr. Rowell allegedly breached any duty of loyalty owed to ABI,” the company

 responded:



 7
   Mr. Rowell does not concede that ABI has satisfied the other elements of this cause of action,
 but it is unnecessary to address them here, given ABI’s obvious failure to demonstrate that any
 false statement was made or that special damages were incurred.
                                                  15
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 16 of 20




        ABI alleges Rowell failed to take reasonable measures to protect and maintain the
        confidentiality of the very existence of the Skilcraft transaction; openly usurped,
        subverted, and attempted to divert the Skilcraft transaction for his own gain; and
        disparaged ABI to Skilcraft . . . .

 ABI Resp. to Rowell Interrog. No. 13 (Herzig Decl. Ex. C). However, as detailed above, the

 record reveals that not one of these allegations is true. There is no evidence that Mr. Rowell

 failed to maintain the confidentiality of the transaction—Mr. Vaughan’s January 4 Email makes

 plain that he was already aware of the sale before he spoke with Mr. Rowell. See Skilcraft Dep.

 Ex. 7 (Herzig Decl. Ex. A). Mr. Vaughan’s email likewise demonstrates that Mr. Rowell made

 no effort to usurp the deal for himself; on the contrary, he rebuffed Mr. Vaughan’s efforts sell

 Skilcraft through First Line. See id. Finally, Mr. Zurborg testified, under oath, that Mr. Rowell

 never said anything disparaging about ABI. See id. at 22:22-23:16. In short, there is simply no

 factual support for any of Mr. Rowell’s supposed breaches of his duty of loyalty.

          V.    Mr. Rowell Did Not Intentionally Interfere with ABI’s Contracts or
                Prospective Business Advantage (Fifth Claim)

        ABI’s claims for interference with contract and interference with prospective business

 advantage fail as well. When asked to “[i]dentify each and every wrongful act allegedly

 committed by Mr. Rowell that tortiously interfered with any of ABI’s existing contracts or

 prospective business advantage.” ABI responded:

        ABI alleges Rowell openly usurped, subverted, and attempted to divert the Skilcraft
        transaction for his own gain[] and disparaged ABI to Skilcraft . . . . Those actions
        constitute interference with ABI’s prospective business relationship with Skilcraft
        ....

 ABI Resp. to Rowell Interrog. No. 16 (Herzig Decl. Ex. C). Mr. Rowell has demonstrated

 repeatedly above that there is no truth to either allegation. Thus, the factual basis for Mr.

 Rowell’s supposed interference is simply non-existent.




                                                  16
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 17 of 20




        Even if ABI could prove these allegations, it still could not make out its claim for

 intentional interference. Mr. Zurborg made plain that Skilcraft had no knowledge of any attempt

 by Mr. Rowell to divert the sale of its company or any derogatory or false comments made about

 ABI by Mr. Rowell. See Skilcraft Dep. 22:4-23:16 (Herzig Decl. Ex. A). If Skilcraft was not

 aware of such alleged conduct, then it could, by definition, not have interfered with Skilcraft’s

 relationship with ABI.

        ABI’s interference claims are fundamentally flawed in other respects as well. First, Mr.

 Rowell’s supposed attempts to usurp the Skilcraft sale, in addition to being false, cannot even

 support an interference with contract claim because, in January 2018 when Mr. Rowell’s alleged

 attempts to undermine the deal supposedly occurred, there was not even a contract between

 Skilcraft and ABI with which to interfere, as Skilcraft had terminated their agreement a month

 earlier. See Condo v. Conners, 271 P.3d 524, 526 (Colo. App. 2010) (“For a claim for tortious

 interference with a contract to be viable, a valid contract must exist.”), aff’d, 266 P.3d 1110

 (Colo. 2011).

        Similarly, as to the interference with prospective business advantage claim, Mr. Zurborg

 made clear that after it terminated its relationship with ABI, it had no interest in selling its

 company. Skilcraft Dep. 31:3-10 (Herzig Decl. Ex. A). Therefore, Skilcraft would have no

 reason to engage ABI, so there is no prospective business advantage with which to interfere. See

 Branta, LLC v. Newfield Prod. Co., 310 F. Supp. 3d 1166, 1213-14 (D. Colo. 2018) (“[I]n order

 to prove that there is a protected prospective business relationship, the plaintiff must show that

 there is ‘a reasonable likelihood or probability that a contract would have resulted; there must be

 something beyond a mere hope.’” (quoting Hertz v. Luzenac Grp., 576 F.3d 1103, 1119 (10th

 Cir. 2009)).



                                                   17
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 18 of 20




         VI.    Mr. Rowell Has Not Been Unjustly Enriched (Sixth Claim)

        “To prevail on an unjust enrichment claim, a party ‘must prove that (1) the defendant

 received a benefit (2) at the plaintiff's expense (3) under circumstances that would make it unjust

 for the defendant to retain the benefit without commensurate compensation.’” Scott v. Scott,

 2018 COA 25, ¶ 47, 428 P.3d 626, 636, cert. denied, No. 18SC243, 2018 WL 5052214 (Colo.

 Oct. 15, 2018) (quoting Pulte Home Corp., Inc. v. Countryside Cmty. Ass’n, Inc., 2016 CO 64, ¶

 63, 382 P.3d 821, 833 (Colo. 2018)).

        Again, ABI’s contention that Mr. Rowell has been unjustly enriched is nothing but rank

 speculation, a fact vividly displayed in ABI’s response to Mr. Rowell’s interrogatory asking for

 “each and every benefit that Mr. Rowell has allegedly obtained at ABI’s expense and the

 improper or unlawful means used to obtain each and every benefit,” to which ABI could only

 hazard that “ABI believes that Rowell may have obtained some benefits through competing

 investment banks and ABI will seek that information in discovery, which is ongoing.” ABI

 Resp. to Rowell Interrog. No. 17 (Herzig Decl. Ex. C). Written discovery is now complete and

 there is nothing in the record even hinting that Mr. Rowell received any benefit from any

 competing investment bank.8 The absence of such evidence is wholly unsurprising given that Mr.

 Rowell made no effort to sell Skilcraft after the company terminated ABI in December 2017, so

 there obviously could have been no benefit conferred.




 8
  Notably, while ABI served document requests, interrogatories, and requests for admission on
 Mr. Rowell, it did not make any effort to inquire about any such alleged benefits received,
 presumably recognizing that none existed.
                                                 18
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 19 of 20




                                         CONCLUSION

        For the foregoing reasons, Mr. Rowell’s motion for summary judgment should be granted

 in its entirety. ABI’s complaint should be dismissed with prejudice.

                                                     Respectfully submitted,
                                                     /s/Aaron Herzig
                                                     Aaron Herzig (pro hac vice)
                                                     Medora Akers (pro hac vice)
                                                     Taft Stettinius & Hollister LLP
                                                     425 Walnut Street, Suite 1800
                                                     Cincinnati, Ohio 45202
                                                     Tel: (513) 381-2838
                                                     Fax: (513) 381-0205
                                                     aherzig@taftlaw.com
                                                     makers@taftlaw.com

                                                     Michael R. Greco, #48320
                                                     Kevin J. Burns, #44527
                                                     Fisher & Phillips LLP
                                                     1801 California Street, Suite 2700
                                                     Denver, Colorado 80202
                                                     Tel: (303) 218-3650
                                                     Fax: (303) 218-3651
                                                     mgreco@fisherphillips.com
                                                     kburns@fisherphillips.com

                                                     Attorneys for John Rowell




                                                19
Case 1:18-cv-01015-RBJ Document 47 Filed 05/15/19 USDC Colorado Page 20 of 20




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of May, 2019 I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 to the following:

 Colin Barnacle
 Ashley Calhoun
 Akerman LLP
 1900 Sixteenth Street, Suite 1700
 Denver, CO 80202
 ashley.calhoun@akerman.com
 colin.barnacle@akerman.com

 Attorneys for Plaintiff

                                                      /s/Medora Akers




                                                 20
